12-4263-cv
         Wassmann v. County of Ulster

                                        UNITED STATES COURT OF APPEALS
                                            FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER
     Rulings by summary order do not have precedential effect. Citation to a summary order filed on or after January 1, 2007,
     is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. When citing
     a summary order in a document filed with this court, a party must cite either the Federal Appendix or an electronic
     database (with the notation “summary order”). A party citing a summary order must serve a copy of it on any party not
     represented by counsel.

 1               At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2       Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3       27th day of June, two thousand and thirteen.
 4
 5       PRESENT:
 6
 7             DEBRA ANN LIVINGSTON,
 8             DENNY CHIN,
 9                               Circuit Judges,
10             EDGARDO RAMOS,
11                               District Judge.*
12       _______________________________________________
13
14       PATRICK J. WASSMANN, JR.,
15
16                                         Plaintiff-Appellant,

17                        -v.-                                                        No. 12-4263-cv
18
19       COUNTY OF ULSTER, NEW YORK, ULSTER COUNTY
20       SHERIFF’S DEPARTMENT, PAUL J. VAN BLARCUM, Sheriff of
21       Ulster County, JOHN DOES 1 THROUGH 10, unidentified
22       deputies of the Sheriff of Ulster County,

23                               Defendants-Appellees.
24       _______________________________________________




                 *
                The Honorable Edgardo Ramos, of the United States District Court for the Southern District
         of New York, sitting by designation.

                                                                1
 1                                         ROBERT N. ISSEKS (Kevin D. Bloom, Bloom & Bloom, P.C.,
 2                                         New Windsor, NY, on the brief), Middletown, NY, for
 3                                         Plaintiff-Appellant.

 4                                         ROBERT D. COOK, Cook, Netter, Cloonan, Kurtz & Murphy,
 5                                         P.C., Kingston, NY, for Defendants-Appellees.

 6          UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, and DECREED

 7   that the order of the district court is AFFIRMED.

 8          Plaintiff-Appellant Patrick J. Wassmann, Jr. (“Wassmann”) appeals from a judgment and

 9   decision and order, both entered October 3, 2012, of the United States District Court for the

10   Northern District of New York (McAvoy, J.), granting the motion of Defendants-Appellees County

11   of Ulster, the Ulster County Sheriff’s Department, and Paul J. Van Blarcum (collectively,

12   “Defendants”) for summary judgment on Wassmann’s § 1983 claim, declining to exercise

13   supplemental jurisdiction over Wassmann’s state law negligence claim, and denying Wassmann’s

14   cross-motion for leave to file an amended complaint. We assume the parties’ familiarity with the

15   underlying facts and procedural history of the case, which we reference only as necessary to explain

16   our decision.

17          “We review an award of summary judgment de novo, construing the evidence in the light

18   most favorable to the nonmoving party and drawing all reasonable inferences in his favor.”

19   McElwee v. Cnty. of Orange, 700 F.3d 635, 640 (2d Cir. 2012). Summary judgment is appropriate

20   when “the movant shows that there is no genuine dispute as to any material fact and the movant is

21   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

22          The present action stems from an assault on Wassmann that occurred while he was

23   incarcerated at the Ulster County Jail (the “Jail”). On July 13, 2010, another inmate at the Jail,

24   Cameren Woodson (“Woodson”), hit Wassmann in the side of head while Wassmann was watching

                                                      2
 1   television. Wassmann then filed a complaint seeking, inter alia, damages pursuant to 42 U.S.C. §

 2   1983. Wassmann alleged that Defendants were deliberately indifferent to the safety risk posed by

 3   violent inmates such as Woodson, thus violating his Eighth Amendment right to be free from cruel

 4   and unusual punishment.

 5           Officers at correctional facilities have a duty to protect inmates from violence at the hands

 6   of other inmates. Farmer v. Brennan, 511 U.S. 825, 833 (1994). “It is not, however, every injury

 7   suffered by one prisoner at the hands of another that translates into constitutional liability for prison

 8   officials responsible for the victim’s safety.” Id. at 834. For an Eighth Amendment violation to

 9   have occurred, two requirements must be met. First, the injury suffered by the plaintiff must be

10   “sufficiently serious.” Id. (internal quotation marks omitted). Second, the responsible officials must

11   have acted with “deliberate indifference to inmate health or safety.” Id. (internal quotation marks

12   omitted). This latter requirement is subjective, not objective: “the official must both be aware of

13   facts from which the inference could be drawn that a substantial risk of serious harm exists, and he

14   must also draw the inference.” Id. at 837.

15           Wassmann argues that Defendants were deliberately indifferent to inmate safety because of

16   the manner in which new inmates are assigned housing at the Jail. According to Wassmann, when

17   the Jail receives a new inmate it conducts a formal assessment to determine whether the inmate is

18   suitable for the Jail’s general population housing. This assessment considers, among other things,

19   an inmate’s criminal history and past “disciplinary behavior.” In making this assessment, officials

20   at the Jail will typically examine an inmate’s criminal record, his or her disciplinary records from

21   any previous stay at the Jail, and, if the inmate is being directly transferred to the Jail from another

22   correctional facility, his or her disciplinary records from the transferring facility. Absent a direct


                                                        3
 1   transfer, however, officials at the Jail generally will not obtain and examine an inmate’s disciplinary

 2   records from other correctional facilities at which an inmate has previously been assigned.

 3   According to Wassmann, this failure to obtain inmate records from other correctional facilities is

 4   a policy or custom of the Jail that is contrary to applicable state regulations and poses an

 5   unacceptable risk to inmate safety. See N.Y. Comp. Codes R. & Regs. tit. 9 § 7013.8(c), (e).

 6   Wassmann claims that if officials at the Jail had obtained such records on Woodson they would have

 7   learned that he had been disciplined twice before at another facility for fighting.

 8           We agree with the district court that Wassmann has failed to raise a genuine issue as to

 9   whether Defendants, in allegedly implementing and carrying out these procedures, acted with the

10   deliberate indifference to inmate safety necessary for an Eighth Amendment claim. In light of the

11   circumstances at the Jail, Defendants’ failure to obtain and check all disciplinary records of every

12   new inmate does not demonstrate their awareness of the type of “excessive” or “substantial” risk

13   to inmate safety that implicates the Eighth Amendment. Farmer, 511 U.S. at 837. This is

14   particularly true where, as Wassmann concedes is the case here, the Jail does check criminal records,

15   its own disciplinary records, and the disciplinary records from other correctional facilities of inmates

16   directly transferred from those facilities. Moreover, the record contains no evidence that Defendants

17   had reason to suspect that their inmate classification procedures were allowing unacceptably

18   dangerous inmates to enter the Jail’s general population. Woodson’s case is no exception: there is

19   no evidence that Defendants received any complaints about Woodson’s behavior at the Jail prior to

20   the assault, either from Wassmann or from other inmates.

21           Given this lack of evidence of prior incidents or complaints, a reasonable juror could not

22   conclude from the record that Defendants were actually aware that the Jail’s alleged custom of not


                                                        4
1   checking all records of all new inmates posed a risk to inmate safety substantial enough to constitute

2   cruel and unusual punishment under the Eighth Amendment. We have reviewed Wassmann’s

3   remaining arguments and find them to be without merit. For the foregoing reasons, the judgment

4   and decision and order of the district court is AFFIRMED.

5                                                         FOR THE COURT:
6                                                         Catherine O’Hagan Wolfe, Clerk




                                                      5